EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Chan on 03/25/2022.

The application has been amended as follows: 
In the claims:

Claims 73-85 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of, “said box body is foldable that said box body is folded flat when said inflatable main body is deflated and said box body is unfolded by an inflation of said inflatable main body to provide a containing space within said box body for surrounding the packaged item by said inflatable main body within said containing space” in combination as claimed in claim 89 and “wherein said inflating valve, which is a double non-return valve, comprises : a first sealing film and a second sealing film, wherein said first sealing film and said second sealing film are overlapped between said first chamber layer and said second chamber layer of said inflating cell, wherein said first sealing film and said second sealing film are extended into said inflatable cavity through an opening of said inflating cell; and a non-return sealing film being overlapped to a first end of said first sealing film and a first end of said second sealing film, so as to form an air inflating channel between said first sealing film and said non-return sealing film, and form a non-return channel between said non-return sealing film and said second sealing film, wherein said air inflating channel is arranged for inflating the air into said inflatable cavity, so as to fill said inflatable cell until a pressure in said inflatable cavity makes a second end of said first App. Nr.: 15/112,684Amendment A6 sealing film and a second end of said second sealing film overlapping and sealing to close said air inflating channel, wherein if the air is leaked between said second end of said first sealing film and said second end of said second sealing film, air in said inflatable cavity is guided into said non-return channel, so as to provide a pressure supplement, and further seal said air inflating channel, so as to enhance the sealing effect of said first sealing film and said second sealing film" in combination as claimed in claim 96 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Yoshifusa (US 2007/0051655) discloses a method of packaging a packaged item 31 in a packaging box 275, comprising steps of: (a) forming an inflatable main body 201 at an inner surface of a box body 275 that said box body 275 is configured for receiving the packaged item 31 therein; and (b) inflating said inflatable main body 201 to surround the packaged item within said inflatable main body 201 for providing an air cushion effect to the packaged item 31 in said box body 275 (see figure 4). However, the prior art fails to teach or suggest the claim limitations in combination as claimed in claims 89 and 96.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735